Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of claims: claims 21-38 and 40 are pending. 
	The amendment filed 4/14/2021 which amends claims 21, 25-26 and 35-38, cancels claim 39, and adds claim 40 has been entered. New claim 40 is drawn to the examined invention. Claims 1-20 were canceled by the amendment filed 6/3/2020. Thus, claims 21-38 and 40
 are under examination.  

        Foreign priority and Continuation data  
Acknowledgment is made of applicant's claim for foreign priority based on applications United Kingdom 0518443.7 filed 9/09/2005; the certified copy thereof has been in the file. 
This application is a CON of 14918432 filed 10/20/2015 (now abandoned) which is a DIV of 11991690  filed 3/30/2009 (now US  Pat. No. 9192648) which is a 371 of PCT/GB2006/003265 filed 9/05/2006.
			           IDS 
The references cited in the information disclosure statement (IDS) filed 4/14/2021 have been considered by Examiner.  
  
Examiner remark: Examiner has fully reviewed the applicant’s argument filed 4/14/2021 which discusses the “unexpected results” in view of the “Declaration” (submitted by applicant)  of Wynne Weston-Davies who is inventor of this application wherein the “unexpected results” refer to that applicant unexpectedly discovered that subcutaneous injection administration of a C5 inhibitor (e.g., Coversin) in human patients results in a rate of C5 replenishment in humans that is surprisingly lower than would have been predicted based on the existing knowledge in the art, which permits an effective treatment of myasthenia gravis based on said subcutaneous injection. The applicant’s argument as to the unexpected results has been under due consideration for applicant has provided the factual evidence showing that the “unexpected results”  shown by Figure 2 of the Declaration and sections 9-11 of Declaration  (filed 4/14/2021 by applicant)  are greater than those which would have been expected from the prior art of record to an unobvious extent. However, instant claim 21 (filed 4/14/2021) as written is not commensurate in scope with said argument of the unexpected results because said unexpected results are obtained based on using wild-type OMCI (conversin) comprising amino acids 19-168 of instant SEQ ID NO:2 whereas the claimed methods of instant claims 21 and 35 are drawn to using variant OMCI (see the 112(a) rejection below). Thus, Examiner proposed the claim 
A telephone call was made to applicant’s representative Adam M. Breier on July 25, 2021 to discuss the Examiner proposed amendment for allowability, but did not result in acceptance of the proposed amendment, since applicant preferred to view the Office action in the response to pursue allowability at this time. 

		Withdrawal of rejections and objection 
The 112(a) rejection of claims 21-32 are withdrawn in light of the current amendment filed 4/14/2021. Yet, the new 112(a) rejection is applicable to the amended claims 21 and dependent claims therefrom (see below).
The ODP rejections set forth at pages 9-12 in the Office action mailed 10/15/2020 are withdrawn in light of the amendment of claims 21 and 35. Yet, the new ODP rejections are applied (see the corresponding sections below).
The objection to claims 25-26 is withdrawn in light of the amendment to the claims 25-26.
 The submitted drawings filed 10/25/2019 with the corresponding modifications in the figures (which were previously objected to) sufficiently overcome the objection to the drawings. 

	Claim Rejections - 35 USC § 112(d)  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


              Claims 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
haematophagous arthropod” …” wherein the term “haematophagous arthropod” encompasses insect species such as “ticks” as evidenced by [0007], US20160278367. However, the amino acid sequence comprising the amino acids 19 to 168 of SEQ ID NO: 2 (claim 21 from which claim 23 depends) is obtained from  Ornithodoros moubata (see the “sequence listing” filed 10/25/2019 of instant application, and see also instant Figure 2) which is a species of “tick”, i.e., the scope of the amended claim 23 (filed 4/14/2021) in this regard is broader than the scope of the  previous claim 21 (filed 6/3/2020). Thus, claim 23 is written as an improper dependent form. 
           Applicant may cancel the claims, amend the claims to place the claim(s) in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
	   Claim Rejections - 35 USC § 112(b)  
 
   The following is a quotation of 35 U.S.C. 112(b):    
                (B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

               The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
       	   The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
                Claims 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 27-29 lack antecedent basis for the term “the further drug” recited in claim 25 from which claims 27-29 depend.  It is noted that claim 25 has been amended to delete the term “further” before “drug”; and thus, the term “a drug” (which is subjected to “further administration”) recited in the amended claim 25 is not equal to or construed as the “further drug” as set forth in claims 27-29. 

 Examiner remark: the following 112(a) rejection has been modified in view of the current amendment filed 3/8/2021.  


                           Claim Rejections - 35 USC § 112(a)  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

.

Written description 
Claims 21-36 and 40 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

          The factors considered in the Written Description requirement are (1) Actual reduction to practice; (2) Disclosure of drawings or structural chemical formulas; (3) Sufficient relevant identifying characteristics; (4) Method of making the claimed invention; (5) Level of skill and knowledge in the art; and (6) Predictability in the art. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient. MPEP § 2163.

   For claims 21-36 and 40, each of these factors has been considered, with the most relevant factors discussed below to determine whether there is disclosure of a representative number of species that would lead one skilled in the art to conclude that applicant is in possession of the claimed invention. 
 Adequate written description would require fewer species to be disclosed than in an art where little is known when skill and knowledge in the art is high. Also, adequate written description would require more species when there is a highly variable genus.
         Instant invention (claims 21-36 and 40) is drawn to a method of treating myasthenia gravis (MG) comprising administering to a human subject in need thereof an agent that binds complement C5 protein, wherein the agent is a protein comprising the amino acid sequence having at least 90% (claim 21), 95% (claim 33)  or 98% (claim 34) sequence identity to amino acids 19 to 168 of SEQ ID NO:2, or the fragment (Claim 35) of SEQ ID NO:2, wherein said “amino acid sequence” and “fragment” comprises  “six cysteine residues” that are spaced relative to each other at a distance of 32 amino acids apart. 62 amino acids apart, 28 amino acids apart, 1 amino acid apart, and 21 amino acids apart, respectively, as arranged from the amino terminus to the carboxyl terminus of SEP ID NO: 2, and wherein the claim 35 further set forth that said fragment inhibits cleavage of C5 by C5 convertase, (i.e., the fragment has biological activity). 
The  amino acid sequence of SEQ  ID NO:2 has been set forth in instant Figure 2 (page 5, lines 24-29, instant specification). Because the SEQ ID NO:2 protein  (called “EV576 protein”) Ornithodoros moubata, the EV576 is also called “OMCI” (p.5, lines 30-32, and p.6, line 7, the specification). The full-length OMCI has been found to be effective for treating MG  (p.6, lines 7-9, the specification).

The scope of claims is compared with the scope of the disclosure of instant specification is the following.
The “90%”, “95%” and “98%” sequence identity (which results in 10%, 5% or 2% “structural alteration” (claim 21), respectively, to the full-length sequence of OMCI protein) or the “fragment’ (claim 35) in combination with the “variation” caused by the “six cysteine residues” generate the “variant” (genus) of OMCI protein; wherein said “variation” of the six cysteine (Cys) residues” means that the positions of the Cys residue varies due to said “structural alteration” or/and said “fragment” which permits the Cys positions differ from their original positions (i.e. Cys 24, Cys56, Cys118, Cys146, Cys147 according to unmodified SEQ ID NO:2); e.g., Cys 24 could be changed to “Cys23” or “Cys 25” and so on as long as keeping the identical “spacing” that is “32, 62, 28, 1 and 21” in the sequential order from N-terminus to C-terminus of SEQ ID NO:2 recited in claims 21 and 35. It is noted that claims 21 and 35 do not identify the actual positions (for example, the first cysteine residue is Cys 24 and so on) of each of said six Cys residues within SEQ ID NO:2.   
 
The following is the discussion of the factors considered in the Written Description requirement are (1) Actual reduction to practice; (2) Disclosure of drawings or structural chemical formulas; (3) Sufficient relevant identifying characteristics; (4) Method of making the claimed invention; (5) Level of skill and knowledge in the art; and (6) Predictability in the art. 
(1) Actual reduction to practice; (2) Disclosure of drawings or structural chemical formulas; (3) Sufficient relevant identifying characteristics.

Claims 21 and claim 35 as written encompass using the  variant OMCI (genus) wherein the “six Cys residues” are the variables of the “tertiary structure” of OMCI which determines the biological function of the OMCI “variant”; said function refers to the OMCI binding to C5 and inhibiting cleavage of the bound C5 by C5 convertase.   
The above-mentioned “structural alteration” such as “10%” change in the amino acid sequence is resulted from the recitation “at least 90% sequence identity” (claim 21) or/and the “fragment” (claim 35) of the mature sequence of OMCI that is the sequence consisting of residues 19-168 of SEQ ID NO:2.
The amino acid sequence “variant’ (genus) encompassing the “structural alteration” and the “fragment” allows the entire “six Cys residues” (with the fixed “spacing” of said six Cys residues) scatters within the mature sequence of OMCI, wherein the “fragment” (claim 35) which encompasses the subsequence from amino acid residue 24 (Cys 24) to residue 168 substitutions” between the sequences: (1) the “amino acid sequences between Cys24 and Cys56”, (2) the “amino acid sequences between Cys56 and Cys118”, (3) the “amino acid sequences between Cys118 and Cys146”, and 
(4) the “amino acid sequences between Cys147 and Cys168” as long as meets the claim limitation  “at least 90% sequence identity to amino acids 19 to 168 of SEQ ID NO:2” (claim 21)  and the limitation “a fragment of SEQ ID NO:2” (claim 35).
	It is noted that said “a fragment of SEQ ID NO:2” comprises the “spacing” of six Cys residues “32, 62, 28, 1 and 21” in the sequential order from N-terminus to C-terminus of SEQ ID NO:2, wherein SEQ ID NO:2 consists of amino acids 1-168 in which the first 18 amino acids forms a signal sequence and are not required for C5 binding activity (p.5, lines 26-28, instant specification). Thus,  said “a fragment of SEQ ID NO:2” (claim 35) allows the entire six Cys residues with fixed “spacing” to take place beginning at the amino acid positions including residue 1 of SEQ ID NO:1. This would render the number of species of the OMCI “variant” (genus) larger than what could be expected.  
 
  The instant specification only describes the full-length OMCI protein has the activity of binding C5 and protecting C5 from cleavage by the C5 convertase. However, the specification is completely silent in providing the description or guidance as to changing the Cys positions in SEQ ID NO:2 plus changing the amino acid sequence(s) between corresponding Cys residues due to said “substitution” which is permitted by the claim language “90% sequence identity” (claim 21) and/or “a fragment of SEQ ID NO:2” (claim 35) and the results of said “changing” relative to the activity of resultant “variant” OMCI polypeptide for its C5 binding activity for inhibiting the C5 cleavage by C5 convertase wherein the activity relates to the MG treatment.  There is no actual reduction to practice in applicant' s specification in this regard except for the full-length of OMCI protein consisting amino acids 19-168 of SEQ ID NO:2.. It is noted that the specification describes that the recombinant EV576 having glycosylation sites removed (p.14, line 17, the specification) inhibits complement is as effectively as native EV576 (p.13, lines 14-15, the specification), wherein EV576 refers to OMCI protein (p.6, lines 7-8, instant specification). Yet, the specification does not further describe whether removing the glycosylation sites by substitution, deletion or/and chemical modification.  The recombinant  EV576 is considered not  a fragment of SEQ ID NO:2 (OMCI sequence) and is not a  representative species for the claimed genus. 

MPEP states that “[A] “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus; and state that [A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be 
 
The specification provides the descriptions that the recombinant EV576 (i.e. recombinant OMCI)called  “rEV576” is effective in model of early and severe late stage myasthenia gravis (p.6, lines 14-18, the specification) wherein the rE576 having glycosylation sites removed is the same active as native OMCI (p.14, lines 17-19, the specification), and that the fragment of  EV576 (having similar or identical tertiary structure) and the polypeptide having 90% sequence identity to full-length sequence of EV576 can be designed and made to have improved activity on binding to C5 thereby inhibiting bound C5 from the cleavage by C5 convertase (p.7, lines 12-18; and p.9, lines  7-25, the instant specification). 
However,  the specification fails to provide any representative species for the “variant” (genus) that encompasses the “a fragment of SEQ ID NO:2” (claim 35) and  encompasses the variant polypeptide having undefined Cys positions for each of said “six Cys residues” combined with amino acid “substitutions” within the sequences between Cys residues thereof due to claim language “90% sequence identity to amino acids 19 to 168 of SEQ ID NO:2 (claim 21),wherein the variant polypeptide  and the “fragment” retain the “activity” of binding C5 and  inhibiting cleavage of C5 by C5 convertase.   The full-length of OMCI protein consisting amino acids 19-168 of SEQ ID NO:2 cannot adequately represent the genus because, as discussed above, there is substantial variation within the genus. Per MPEP 2163 II A.3 (a) (ii)), when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus (see above). In this case, the full-length SEQ ID NO:2 per se cannot substitute for “a sufficient variety of species” to reflect the variation within the genus  that encompasses the “a fragment of SEQ ID NO:2” and the variant polypeptides having undefined Cys positions in the fragment or/and in OMCI sequence. 

           (4) Method of making the claimed invention/(5) Predictability of the art:
The 3D crystal (tertiary) structure of the OMCI  protein  has been known (see Fig.1, Roversi et al. (2007) J. Mol. Biol., 369, 784-793 ) wherein the crystal structure shows the disulfide linkages (Cys24-Cys146, Cys56-Cys158  and Cys118-Cys147) play role on folding the tertiary structure of the OMCI protein (see Figures 1 and 2, Roversi); i.e., six Cys residues are conservative (p.786, right col., lines 11-12, Roversi).
Despite the six conservative Cys residues according to the crystal of OMCI, the above-mentioned “scatter” of the entire “six Cys residues” in addition to the “substitutions” within scatter” of the entire six Cys residues in combination with the amino acid “substitutions” between any of six Cys residues thereof would still retain the activity of the variant” polypeptide for its activity of C5 binding associated with its inhibition of C5 cleavage by the C5 convertase. This would render the level of unpredictability in the art in this regard high.
There is no recognized structure/function correlation between the “variant” amino acid sequence (containing the shifted “six Cys residues” pattern, see above discussion) and its ability of said inhibition of the C5 convertase cleavage of C5 that is bound by the “variant” thereof). One skilled in the art would not be able to predict what the protein folding conformation (tertiary structure) changes would be by comparing to the known the crystal of OMCI (Roversi) and whether the variant having different folding conformation from that of unmodified OMCI will retain the “ability” of protecting C5 from cleavage by C5 convertase. Therefore, the unpredictability in the art is high.   
     (6)   Level of skill and knowledge in the art:
The level of skill to practice the art of the instantly claimed invention is high with regard to making, characterizing and using the “variant” OMCI polypeptides for treatment of myasthenia gravis (MG). 
Although the specification has described that the OMCI (unmodified) is  effective for treating MG  such as early and severe late stage myasthenia gravis, the specification does not describe or provide guidance  for using the variant OMCI  encompassing those the variant polypeptide in which the entire six Cys residues have shifted from their original positions defined in wild-type (unmodified) OMCI protein of SEQ ID NO:2 in addition to the variant polypeptide comprises the amino acid substitutions within the sequence(s) between the Cys residues thereof to treat MG disease state. In this regard, the level of skill in the art is low.
It is therefore deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention. Therefore, the specification does not satisfy written description under USC 112(a).
The applicant’s response to the above 112(a) rejection
	At page 8, the response filed 4/14/2021 asserts that the amendment of claim 21 to recite the therapeutic agent (i.e., OMCI protein) comprising  “six cysteine residues’ that are spaced relative to each other at a distance of 32 amino acids apart, 62 amino acids apart, 28 amino acids apart, 1 amino acid apart, and 21 amino acids apart, respectively, as arranged from the amino terminus to the carboxyl terminus of SEQ ID NO: 2” would render the rejection moot. Thus, the response requests withdrawal of the rejection in the Office action mailed 10/15/2020.

The applicants’ arguments are found not persuasive, because, as discussed in the above rejection, the claim language “ at 90% sequence identity to amino acids 19-168 of SEQ ID NO:2” (amended claim 21) allows for the 10% structural alteration encompassing the altered Cys residues’ positions within SEQ ID NO:2 (OMCI amino acid sequence) and the amino acid substitutions within the sequences between the Cys residues thereof. The specification fails to describe or provide guidance for using the “variant OMCI polypeptide to treat myasthenia gravis  (MG), and fails to describe the representative species for the genus, i.e., “variant” polypeptide having said “structural alteration” which necessarily results in change in the tertiary structure (folding conformation) of the variant polypeptide; and thus the variant polypeptide  would have unpredictable effect on the its C5 binding activity  associated with its inhibition of C5 cleavage by the C5 convertase, wherein said “activity” is required for the MG treatment. Thus, applicants do not have possession of the full scope of the claimed method. 
It is noted that the description of wild-type OMCI having the C5 binging activity and being effective for treating MG described by instant specification is not considered to be a representative species for the genus “variant” OMCI polypeptide which is used o for treating MG disease as claimed. Also, it is noted that the above 112(a) rejection has been modified from the previous 112(a) rejection in the Office action mailed 10/15/2020 in view of the current amendment (filed 4/14/2021) of claim 21. Thus, the 112(a) rejection is deemed proper and maintained.

Claim Rejections - 35 USC §103
           The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

             A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made. 

           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
     This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

            [1] Claims 21-25 and 27-38 are rejected under 35 U.S.C. 103(a) as being unpatentable over (WO2004106369 (‘369) in view of US20020037915 (‘915), US20060018871 (‘871), and US Pat. No. 6319897 (‘897) and US20020068274 (‘274) and as evidenced by US Pat. No. 4042698 (‘698).
             ‘369 teaches a method of treating  in a mammal (e.g., human) a complement-mediated disease or disorder (claim 21) comprising administering to said mammal a pharmaceutical composition comprising a complement inhibitor (p.16, lines 12-20, ‘369) derived from haematophagous arthropod (claim 23) (p.5, lines 14-15, ‘369), which preferably is a protein comprising amino acids  1-168 or 19-168 of the peptide sequence set forth in Figure 4 (p.5, line 29 to p.6, line 2, ‘369) wherein said “peptide sequence” of Figure 4 has  100% sequence identity to the amino acid sequence of instant SEQ ID NO:2 (see sequence alignment shown below). The amino acid sequence of said SEQ ID NO:2 (OMCI) comprises “six cysteine residue that are spaced relative to each other at a distance of 32 amino acids apart, 62 amino acids apart, 28 amino acids apart, 1 amino acid apart, and 21 amino acids apart, respectively, as arranged from the amino terminus to the carboxyl terminus of SEQ ID NO: 2” set forth in claim 35. The ‘369 teachings are applied to claims 21, 23, 33-35, 37and 38.  
	In particular, ‘369 teaches that the “OmCI protein” which is an “complement inhibitor” (see p.17, lines 8) have potential clinical uses in the treatment of all pathological conditions in which complement plays a role (p.17, lines 8-10, ‘369); wherein said pathological conditions include myasthenia gravis (MG) which is one out of 29 “pathological conditions” (p.1, last line and  p.2, line 5, ‘369) encompassing mild and severe myasthenia gravis (claims 30, 31) as evidenced by page 6, lines 17-18 of instant specification). 

MPEP states that “product and apparatus claims - when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are claim 1), per MPEP, the binding property “binds C5 with an IC50 of less than 0.2 mg/ml” (claim 22) is an inherent property of the “OmCI protein” thereof.
It is noted that  said complement inhibitor “OmCI protein” inhibits C5 cleavage by the C5 convertase thereby inhibits the complement pathway by direct binding to C5 protein (p.17, lines 11-14; and p.5, lines 4-7). It is noted that the “OmCI” has  the amino acid sequence set forth in Figure 4 (p.6, lines 13-14, ‘369) which has 100% sequence identity to the SEQ ID NO:2 (see above); and thus, it suggests that the protein comprising SEQ ID NO:2 is involved in the treatment of myasthenia gravis (MG).

Yet, ‘369 do not expressly administering the OMCI to the patient by the “subcutaneous” route (amended claims 21, 35).
The relative treating MG art (‘915) teaches that the “inhibitor” of the complement cascade system therapeutically useful for treating  myasthenia gravis (MG) can be administered to a subject ([0011], lines 6-10, ‘915) wherein said inhibitor includes the inhibitor of C5 convertase ([0012], lines 5-6, ‘915) which function the “OMCI” (‘369) possesses. Thus, ‘915 teaches the common subject matter of ‘369.
Further, ‘915 teaches that the  inhibitor can be administered by any of known routes encompassing “subcutaneous” route ([0424], lines 1-4, ‘915), as applied to the amended claims 21 and 35.  Moreover, the C5 inhibitor art (‘871) teaches that a C5 inhibitor protein can be subcutaneously administered to a subject (see [0073], ‘871)  and administration uses a single daily dosage  as applied to “administered on a daily basis” (claim 36). 
The relative art ‘897 teaches that treating complement-mediated diseases or complement-mediated tissue injury, wherein the complement-mediated diseases include myasthenia gravis (col.1, lines 25-30; col.3, lines 5-8; and col.10, lines 37-40, ‘897) which can cause severe muscle weakness in patient ([0034], lines 23-24 ‘897), suggesting a demand for treating MG.
It would have been  prima facie obvious for one ordinary skill in the art before the invention was made to choose and use the  subcutaneous administration  route for delivering the OMCI to a patient in need thereof for treating  MG. This is because ‘369 has taught administering OMCI to a patient for treating MG in general, and because the relative treating MG art (‘915) has further taught that any inhibitor of C5 convertase, wherein the OMCI is such the “C5 convertase” inhibitor, can be administered  wherein the administration ca be done using any known administration route encompassing the  subcutaneous route (claims 21, 35). Thus, one skilled in the art would have do so with reasonable expectation of success. 
Id. at 415-16, 82 USPQ2d at 1395.”, and that  “[t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." (MPEP 2141 (I)).
            In this case, the “subcutaneous” technique for administering a therapeutic agent  is well-known and conventional which is generally used  for treating diseases such as “myasthenia gravis” (MG)  as taught by ‘915. Thus, in this case, one skilled in the art would have combined familiar (known) element (the subcutaneous administration)  with the element (MG treatment) according the known methods taught by ‘’369 and ‘915 with the predictable result of treating MG  disease states.
	Alternatively, the following discussion an “obvious to try” rationale for the above rejected claim 21) supports a conclusion that a claim would have been obvious where one skilled in the art is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2145 (X)(B)).
              It has been  known in the art (‘915) that the “subcutaneous” route is one of the known administration routes (e.g., intravenous, intramuscular, intrathecal and infusion, see [0424] of ‘915) for delivery of the “C5 convertase inhibitor” (‘915) that includes the “OMCI” (‘369) to a patient in need thereof for treating MG disease.
	In addition, it has been known in drug administration art (‘274), in general, that  the routes of administration including “subcutaneous” route for the test compound can be readily  determined by those skilled in the art at the time of analysis of the compound (see [0084], lines 13-17, ‘274). This suggests that choosing and determining which route such as “subcutaneous” route for administering the OMCI to a patient for treating MG is well within purview of one of ordinary skill. Having tried testing each administering routes including the subcutaneous administration, one skilled in the art would have chosen the subcutaneous route for treating MG of the patient which would necessarily led to the anticipated success in said treatment with desired efficiency and/or convenience. 

The obviousness of claims 24-25, 27-29, 30, 31 and 32 are the following.
	 It has been known that the administration dose range is 0.01-50 mg/kg (p.16, line 30 to p.17, line 1, ‘369). MPEP states that "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003)” (MPEP 2144.05(I)), and states that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP 2144.5, (II)-A). Here, 0.01-50 mg/kg (general condition) is overlapping with instant dose 24), and 1-10 mg/kg (claim 32). Per the above MPEP statement, instant does range of “1-15 mg/Kg” and 1-10 mg/kg is the “workable range by routine experimentation; and thus, claims 24 and 32 is obvious over the prior art.
The composition can be administered individually (equivalent to instant "administered separately" (claim 29) or in combination (claim 27) with other drugs that reads on instant  further administration of “a drug”  (claim 25) or agents or hormones to the a patient (see p.17, lines 1-2, ‘369) wherein the administering individually would include sequential administration (claim 28). 
Regarding claims 30 and 31, thought the cited references do not expressly teach/suggest to use C5 inhibitor such as OMCI for treating early stage mile MG (claim 30) or severe MG (claim 31), the relative art ‘897 teaches that the complement-mediated disease myasthenia gravis (col.1, can cause severe muscle weakness in patient ([0034], lines 23-24 ‘897). It is within purview of skilled artisan (physician) to know that common symptom of MG is muscle weakness which can range from mild to severe, sine all types of MG disease shear the common mechanism that is autoantibody-induced complement attack which can be inhibited by breaking down C5 complement using C5 cleavage inhibitor “OMCI”  (see above). Thus, it would be reasonable to expect feasibility of using OMCI to treat mild MG (claim 30) and severe MG (claim 31). 
Thus, the combination of the above references’ teachings renders the claims prima facie obvious.

	[2]  Claim 26 (amended) and new claim 40 are rejected under 35 U.S.C. 103(a) as being unpatentable over (WO2004106369 (‘369) in view of US20020037915 (‘915), US20060018871 (‘871), US Pat. No. 6319897 (‘897),  and US20020068274 (‘274), and as evidenced by US Pat. No. 4042698 (‘698) as applied to claims 21, 25 and 26 from which claim 40 depends, and further in view of US20030065015 (‘015).
	The teaching of claims 21, 25 and 26 for the obviousness thereof  by ‘369, ‘915, ‘871, ‘274 and ‘698 has been set forth above. 
	The references ‘369, ‘915, ‘871, ‘897, ‘274 and ‘698 do not expressly teach the drug set forth in the amended claim 26 and new claim 40. 
However, ‘369 has taught the composition for treating myasthenia gravis (MG) can be administered in combination with other drugs that reads on instant  further administration of “a drug”, or agents or hormones to the a patient (see p.17, lines 1-2, ‘369).
Accordingly, the MG treatment art (‘015) teaches that neostigmine and pyridostigmine  (claim 40) is useful for  treating MG disease in that though neostigmine  cannot cure MG, it does allow the muscles to function more and gives the afflicted patient more strength wherein pyridostigmine  has the same effect (see [0100], lines 1-6; and [0101], last 3 lines,  ‘015) wherein MG has been known as  a disease of muscle weakness ([0101], line 3, ‘015). Based on this teaching of ‘015 and the teaching that Thus, it would have been prima facie obvious for one skilled in the art before the invention was claimed to combine the OMCI drug (“369) with prima facie obvious.

The applicant’s response to the 103 rejections
At pages 8-10,  the response filed 4/14/2021 submits that  the unexpected results  which evinces supported by declaration of co-inventor Wynne Weston-Dvies  shows the results presented from applicant is greater than those which would have been expected from the prior art of record to an unobvious extent. Thus, the response requests withdrawal of the rejections. 
The applicants’ argument as to the “unexpected results” have been fully considered. However, the arguments are not persuasive because the following reasons.
As mentioned in above “Examiner remark”, Examiner has invited applicant to consider the Examiner proposed amendment in light that Examiner has found that the all the factual evidence including Figure 2 of the declaration has shown the convincing “unexpected results” based on the wild -type (unmodified) OMCI protein. However, the claims 21 and 35 are directed to variant OMCI protein in which the recited position of the “six cysteine residues” have not been identified according to SEQ ID NO:2  in view of “at least 90% sequence identity” to the amino acid residues 19-168 (mature OMCI protein) of SEQ ID NO:2 to ensure that the variant OMCI has the same or greater activity of inhibiting C5 convertase; and thus, the “unexpected results” are not commensurate with the claimed methods of claims 21 and 35.  
Since the “unexpected results” cannot be applied to the currently amended claims 21 and 35, the above stated 103 rejections are not overcome by said “unexpected results”;  and therefore, the 103 rejections are properly maintained. 

              Claim Rejection –Obviousness Type Double Patenting 

         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

[1] Claims 21-38 and 40  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of US Pat. No. 9192648 (‘648). Although the conflicting claims are not identical, they are not patentable distinct from each other because of the reasons set forth below. 
Examiner remark: 
It is noted that the present application is DIV of application 11991690 filed 3/30/2009 (now US Pat. No. 9192648 (‘648); however, the claims 1-14 of ‘648 disclose the common subjected matters of instant claims 21-35 (see below).  Thus, the divisional applications and their safe harbor protection against double patenting rejections under 35 U.S.C. § 121 is not applied in this case. 
 
		Claim 1 of ‘648  claims a method of treating myasthenia gravis (MS) comprising administering subcutaneously to a human subject in need thereof a therapeutically effective amount of an agent that binds complement C5 protein, wherein the agent is: (a) a protein comprising or consisting of the amino acid sequence of SEQ ID NO: 2; (b) a protein comprising or consisting of amino acids 19 to 168 of SEQ ID NO: 2; (c) a protein comprising or consisting of an amino acid sequence having at least 95% sequence identity to amino acids 19 to 168 of SEQ ID NO: 2; or (d) a fragment of SEQ ID NO: 2, wherein said fragment comprises six cysteine residues that are spaced relative to each other at a distance of 32 amino acids apart, 62 amino acids apart, 28 amino acids apart, 1 amino acid apart, and 21 amino acids apart, respectively, as arranged from the amino terminus to the carboxyl terminus of SEQ ID NO: 2; wherein the agent is administered  with other drug such as prednisone, cyclosporine, or 
		In addition, ‘648 has disclosed that the agent is administered every two or three days (claim 36) (col.8, lines 1-2, ‘648) of the specification of ‘648. 
		Claims 2, 3, 4, 5, 6, 7, 8, 9, 10, 11 and 12 of ‘648 disclose the common subject matters of instant claims 22, 23, 24, 25, 26, 27, 28, 29, 30, 31 and 32, respectively.  
Thus, the instant claims and the claims of ‘648 discussed above are not patentably distinct from each other. 

 [2] Claims 21-38 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of US Pat. No. 11052129 (‘129) in view of US20020037915 (‘915),  in view of US20020037915 (‘915), WO2004106369 (‘369) and US20030065015 (‘015). Although the conflicting claims are not identical, they are not patentable distinct from each other because of the reasons set forth below. 

Examiner remark: the US Pat. No. 11052129 (‘129) was issued from application No. 15315136  (‘136) which is the ODP reference for the corresponding provisional ODP rejection set forth at pages 10-11 of the Office action mailed 10/15/2020. 

	Claims 1-7 of ‘129 claim a method of treating a complement-mediated disease comprising administering to a subject that is human in need thereof an agent that inhibits the classical and alternative complement pathways, wherein the agent is a protein comprising or consisting of amino acids 19 to 168 of SEQ ID NO: 2 (OMCI protein). Since SEQ ID NO: 2 of ‘129 are identical instant SEQ ID NO:2 (instant claims 21, 33-35, 37-38), the  OMCI protein (‘129) has inherent ability of treating mild or severe myasthenia gravis (instant claims 30-31). 
Although ‘129 do not expressly administering the OMCI to the patient by the subcutaneous route for treating myasthenia gravis (amended claims 21, 35), the relative treating MG art (‘915) teaches that the “inhibitor” (e.g., inhibitor of C5 convertase) of the complement cascade that is useful for treating  myasthenia gravis (MG) can be administered to a subject ([0011], lines 6-10; and [0012], lines 5-6,  ‘915) by any of known routes encompassing “subcutaneous” route (instant claims 21, 35) (see [0424], lines 1-4, ‘915).  Moreover, the C5 inhibitor art (‘871) teaches that a C5 inhibitor protein can be subcutaneously administered to a subject (see [0073], ‘871)  and administration uses a single daily dosage  as applied to “administered on a daily basis” (instant claim 36). Thus, it would have been  prima facie obvious for one ordinary skill in the art to choose and use the  subcutaneous administration  route for delivering the OMCI to a patient in need thereof for treating  MG. This is because ‘129 has taught administering OMCI to a patient for treating a complement-mediated disease 915) that any inhibitor of C5 convertase (e.g. OMCI of ‘129) can be administered  wherein the administration ca be done using any known administration route encompassing the  subcutaneous” route (claim 21). Thus, one skilled in the art would have do so with reasonable expectation of success. Thus, the claims 1-7 of ‘129 disclose the common subject matters of instant claims 21, 30-31, 33-35 and 37-38.
Regarding instant claims 24-25, 27-29 and 32,  it has been known in OMCI art (‘369) that the  administration dose range for treating MG is 0.01-50 mg/kg (p.16, line 30 to p.17, line 1, ‘369) wherein ‘369 teaches using a complement inhibitor (p.16, lines 12-20, ‘369) derived from haematophagous arthropod (instant claim 23) (p.5, lines 14-15, ‘369),preferably is a protein comprising amino acids  1-168 or 19-168 of amino acid sequence (Figure 4; p.5, line 29 to p.6, line 2, ‘369) which has  100% sequence identity to instant SEQ ID NO:2 (i.e., OMCI protein).  
  	MPEP states that "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003)” (MPEP 2144.05(I)), and states that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP 2144.5, (II)-A). Here, 0.01-50 mg/kg (general condition) is overlapping with instant dose range of “1-15 mg/Kg” (claim 24), and 1-10 mg/kg (claim 32). Per the above MPEP statement, instant does range of “1-15 mg/Kg” and 1-10 mg/kg is the “workable range by routine experimentation; and thus, claims 24 and 32 is obvious over the prior art.
The composition can be administered individually (equivalent to instant "administered separately" (claim 29) or in combination (claim 27) with other drugs that reads on instant  further administration of “a drug”  (claim 25) or agents or hormones to the a patient (see p.17, lines 1-2, ‘369) wherein the administering individually would include sequential administration (claim 28).  
Regarding claims 26 and 40, it has been known in the OMCI art (‘369) has taught the composition for treating myasthenia gravis (MG) can be administered in combination with other drugs that reads on instant  further administration of “a drug”, or agents or hormones to the a patient (see p.17, lines 1-2, ‘369). Accordingly, the MG treatment art (‘015) teaches that neostigmine and pyridostigmine  (claim 40) is useful for  treating MG disease in that though neostigmine  cannot cure MG, it does allow the muscles to function more and gives the afflicted patient more strength wherein pyridostigmine  has the same effect (see [0100], lines 1-6; and [0101], last 3 lines,  ‘015) wherein MG has been known as  a disease of muscle weakness ([0101], line 3, ‘015). Based on this teaching of ‘015 and the teaching that Thus, it would have been prima facie obvious for one skilled in the art before the invention was claimed to combine the OMCI drug (‘369) with neostigmine or/and pyridostigmine for better treatment of patient suffering MG disease with reason able expectation of success, wherein  the pyridostigmine  is an 
Thus, the instant claims and the claims of ‘129 discussed above are not patentably distinct from each other. 

 [3] Claims 21-38 and 40 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 21-29 of Application No. 15577906 (‘906) and further in view of US20020037915 (‘915),  in view of US20020037915 (‘915), WO2004106369 (‘369) and US20030065015 (‘015). This is a provisional  double patenting rejection because the conflicting claims have not in fact been patented. Although the conflicting claims are not identical, they are not patentable distinct from each other because of the reasons set forth below. 
Claims 1 and 21-29 of ‘906 claim a method of treating acute Graft-Versus-Host Disease (GVHD) comprising administering systemically to subject which is a human (see claim 16 of ‘136) in need thereof an agent which is a protein comprising amino acids 19 to 168 of SEQ ID NO:2 (i.e., OMCI protein) which comprises six cysteine residues that are spaced relative to each other at a distance of 32 amino acids apart, 62 amino acids apart, 28 amino acids apart, 1 amino acid apart, and 21 amino acids apart, respectively, as arranged from the amino terminus to the carboxyl terminus of SEQ ID NO: 2 (claim 21 of ‘906) There is factual evidence showing that myasthenia gravis is considered to be an associated manifestation of chronic “GVHD” (p.2858, left col., 2nd paragraph, lines 4-7, Grauer). This indicates that patient populations of myasthenia gravis and said GVHD are significantly overlapped. The SEQ ID NO:2 (instant claim 21,and claim 1 of ‘906) is considered to be derived from hematophagous arthropod (instant claim 23). Thus, the claims of ‘906 disclose the common  subject matter of instant claims 21, 23 and 35.
Although ‘906 do not expressly administering the OMCI to the patient by the subcutaneous route for treating myasthenia gravis (amended claims 21, 35), the relative treating MG art (‘915) teaches that the “inhibitor” (e.g., inhibitor of C5 convertase) of the complement cascade that is useful for treating  myasthenia gravis (MG) can be administered to a subject ([0011], lines 6-10; and [0012], lines 5-6,  ‘915) by any of known routes encompassing “subcutaneous” route (instant claims 21, 35) (see [0424], lines 1-4, ‘915).  Moreover, the C5 inhibitor art (‘871) teaches that a C5 inhibitor protein can be subcutaneously administered to a subject (see [0073], ‘871)  and administration uses a single daily dosage  as applied to “administered on a daily basis” (instant claim 36). Thus, it would have been  prima facie obvious for one ordinary skill in the art to choose and use the  subcutaneous administration  route for delivering the OMCI to a patient in need thereof for treating  MG. This is because ‘136 has taught administering OMCI to a patient for treating a complement-mediated disease encompassing MG in general, and because it has been in the relative art (‘915) that any inhibitor of C5 convertase (e.g. OMCI of ‘906) can be administered  wherein the administration ca be subcutaneous” route (claim 21). Thus, one skilled in the art would have do so with reasonable expectation of success. Thus, the claims 1 and 21-29 of ‘906  disclose the common subject matters of instant claims 21, 30-31, 33-35 and 37-38.
Regarding instant claims 24-25, 27-29 and 32,  it has been known in OMCI art (‘369) that the  administration dose range for treating MG is 0.01-50 mg/kg (p.16, line 30 to p.17, line 1, ‘369) wherein ‘369 teaches using a complement inhibitor (p.16, lines 12-20, ‘369) derived from haematophagous arthropod (instant claim 23) (p.5, lines 14-15, ‘369),preferably is a protein comprising amino acids  1-168 or 19-168 of amino acid sequence (Figure 4; p.5, line 29 to p.6, line 2, ‘369) which has  100% sequence identity to instant SEQ ID NO:2 (i.e., OMCI protein).  
  	MPEP states that "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003)” (MPEP 2144.05(I)), and states that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP 2144.5, (II)-A). Here, 0.01-50 mg/kg (general condition) is overlapping with instant dose range of “1-15 mg/Kg” (claim 24), and 1-10 mg/kg (claim 32). Per the above MPEP statement, instant does range of “1-15 mg/Kg” and 1-10 mg/kg is the “workable range by routine experimentation; and thus, claims 24 and 32 is obvious over the prior art.
The composition can be administered individually (equivalent to instant "administered separately" (claim 29) or in combination (claim 27) with other drugs that reads on instant  further administration of “a drug”  (claim 25) or agents or hormones to the a patient (see p.17, lines 1-2, ‘369) wherein the administering individually would include sequential administration (claim 28).  
Regarding claims 26 and 40, it has been known in the OMCI art (‘369) has taught the composition for treating myasthenia gravis (MG) can be administered in combination with other drugs that reads on instant  further administration of “a drug”, or agents or hormones to the a patient (see p.17, lines 1-2, ‘369). Accordingly, the MG treatment art (‘015) teaches that neostigmine and pyridostigmine  (claim 40) is useful for  treating MG disease in that though neostigmine  cannot cure MG, it does allow the muscles to function more and gives the afflicted patient more strength wherein pyridostigmine  has the same effect (see [0100], lines 1-6; and [0101], last 3 lines,  ‘015) wherein MG has been known as  a disease of muscle weakness ([0101], line 3, ‘015). Based on this teaching of ‘015 and the teaching that Thus, it would have been prima facie obvious for one skilled in the art before the invention was claimed to combine the OMCI drug (‘369) with neostigmine or/and pyridostigmine for better treatment of patient suffering MG disease with reason able expectation of success, wherein  the pyridostigmine  is an inhibitor for acetyl cholinesterase ([0097], ‘015) which reads on “…agent is an antichlolinesterase agent in instant claim 26.
906 discussed above are not patentably distinct from each other. 

	The applicant’s response to the above ODP rejections
	 At page 11, the response filed 4/14/2021 requests abeyance of the obvious-type double patenting rejection until allowable subject matter is indicated. Note that no allowable subject matter can be indicated with a standing ground of rejection. Thus, it is suggested that applicant may consider the appropriate terminal disclaimers for overcoming the ODP rejections thereof.    


                                               Conclusion
	  No claims are allowed.
		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Samuel Wei Liu, Ph.D. whose telephone number is (571) 272-0949.  The Examiner can normally be reached M-F from 8:30 am to 5:30 pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Manjunath N. Rao can be reached at (571) 272-0939.  The official fax number for Technology Center 1600 is (703) 308-4242. 


/Samuel  W. Liu/
Examiner, Art Unit 1656
July 25, 2021

/SCARLETT Y GOON/QAS, Art Unit 1600